DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
Response to Amendment
The Amendment, filed on 02/15/2021 has been entered and acknowledged by the Examiner.
Claims 1-13 are pending in the instant application.
 Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For example, “An explosion proof luminaire”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 13 recites the limitation. “wherein the explosion proof connection between the first compartment and the second compartment is provided by a flanged joint”.
Since the previous claim 12 claimed a threaded joint, it is assumed that the flanged joint is a different method of joining, otherwise there is redundancy. Although this method is disclosed in applicant’s specification, there is no drawing that shows a flanged joint connection (the connection of claim 12 is by threads not a flange), and there is no means of determining how this is accomplished. Therefore, claim 13 is not enabled by applicant’s disclosure and cannot be examined until a drawing is provided. No new matter can be added.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation “an explosion proof connection”; this limitation is not in applicant’s specification so it is not clear what element applicant is referring to. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flanged joint of claim 13,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al (US PG Pub. No. 2016/0018096).
Regarding Claim 1, Chien discloses, at least in figure 1, an explosion proof luminaire (title)  comprising: at least one array of light-emitting diodes (12a,¶ [0036])  ; a driver (50)  for driving said array of light-emitting diodes (¶ [0051]) ; a first compartment (21, ¶ [0038]) housing said array of light-emitting diodes (12a) ; a second compartment (33a, ¶ [0039])  housing said driver (50), wherein said second compartment (33a) is separated from said first compartment (21)  by a perforated wall (40a, ¶ [0037]) ; wherein the first compartment (21) is attached to the second compartment (33a) with an explosion proof connection (61, see 35 USC 112(b) interpretation above) such that the luminaire is explosion proof (title), wherein the perforated wall (40a) has a plurality of perforations to reduce pressure piling in the event of an explosion within the luminaire (it, of course would do that. The holes around the outside are for dissipating heat externally, the smaller holes in the central portion would equalize the pressure), which 
Regarding Claim 2, Chien discloses in figure 1: wherein at least one perforation of said perforated wall (40a)  facilitates passage of an electrical conductor which connects said array of light-emitting diodes(12a)  and said driver (50). Paragraph [0044] discloses that the driver (50) get power externally and provides power to the LEDs. The only way this could occur is if wiring passed through the perforated wall since it totally blocks off the opening and the LEDs are above it.  
Regarding Claim 3, Chien discloses in figure 1: wherein said lid (22)  includes: an opening (see fig. 1); a transparent sheet  disposed in said opening (21 extends thru the opening, see figure 2B, and ¶ [0038], light permeable), a peripheral surface and -2-a set of helical threads (there are 2 screws (61) that have threads)  provided on said peripheral surface (see fig. 2B), said threads  facilitating removably fitting said lid (22)  on said first compartment (21) .  
Regarding Claim 5, Chien discloses: wherein said transparent sheet (of 21) is spaced apart from said array of light-emitting diodes(12a)  by a predetermined distance (shown in figure 2B).  
-------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (096).
Regarding Claim 4, Chien fails to disclose: wherein a thickness of said transparent sheet  ranges from 8 mm to 15 mm.  
However, applicant has not shown in the specification how restricting the thickness to the claimed range produces any novel or unexpected result or solves any known problem. Furthermore, experimental data has not been provided to establish the criticality of this range. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a thickness of the transparent sheet of (21) with the claimed thickness as a matter of obvious design choice. 
Regarding Claim 6, Chien fails to disclose: wherein said predetermined distance is in the range of 8 mm to 25 mm.  
However, applicant has not shown in the specification how restricting the distance to the claimed range produces any novel or unexpected result or solves any known problem. Furthermore, experimental data has not been provided to establish the criticality of this range. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed separation of  the transparent sheet of (21)  and LEDs as a matter of obvious design choice. 
Regarding Claim 10, Chien discloses in figure 2A: wherein there is a first array of fins (331, ¶ [0039], last line) disposed on an external wall surface surrounding said 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide separate pairs of fins surrounding each compartment of Chien since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (096) in view of Vilanilam et al (US Patent No. 5,821,695).
Regarding Claim 8, Chien fails to disclose: wherein said array of light- emitting diodes(12a)  is encapsulated (LEDs are normally encapsulated to prevent deterioration to the environment).  
Furthermore, Vilanilam teaches an explosion proof lamp using encapsulated LEDs (see abstract; not only are the LEDS encapsulated as shown in the figures but the interior of the chamber including the LEDs is also encapsulated) to protect the LEDs from harsh environmental conditions (see col. 1, lines 20-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide encapsulation of the LEDs of Chien, as taught by Vilanilam, to protect them from the environment.

Alternatively, 
Claim(s) 1, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Chien (096).
Regarding Claim 1, Chien discloses, at least in figure 1, an explosion proof luminaire (title)  comprising: at least one array of light-emitting diodes (12a,¶ [0036])  ; a driver (50)  for driving said array of light-emitting diodes (¶ [0051]) ; a first compartment (22, ¶ [0038]) housing said array of light-emitting diodes (12a) ; a second compartment (33a, ¶ [0039])  housing said driver (50), wherein said second compartment (33a) is separated from said first compartment (22)  by a perforated wall (40a, ¶ [0037]) ; wherein the first compartment (22) is attached to the second compartment (33a) with an explosion proof connection (61, see 35 USC 112(b) interpretation above) such that the luminaire is explosion proof (title), wherein the perforated wall (40a) has a plurality of perforations to reduce pressure piling in the event of an explosion within the luminaire (it, of course would do that. The holes around the outside are for dissipating heat externally, the smaller holes in the central portion would equalize the pressure), which provides for gas pressure distribution and balancing (it would do that also); and a lid (21, ¶ [0038]) removably fitted (viva 61) on an end (bottom end) of said first compartment (22) .  
Regarding Claim 9, Chien discloses in figure 1:  wherein the first compartment (22) is threadingly engaged with the second compartment(33a).(a pair of screws (61) join them).  
Regarding Claim 12, Chien discloses in figure 1: wherein the explosion proof connection  between the first compartment (22) and second compartment(33a) is provided by a threaded engagement between the first and second compartments(33a)(a pair of screws join them, they both have threaded holes (see fig. 2B).  
--------------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 7, and specifically comprising the limitation of “wherein the minimum value of the ratio of an area of said plurality of perforations  to an area of said perforated wall is at least 0.13 ” including the remaining limitations.
	Examiner Note: Examiner considers that applicant has sufficiently established the criticality of this claim in the specification. 
Regarding Claim 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 11, and specifically comprising the limitation of “wherein the plurality of perforations on the perforated wall are evenly distributed around an outer portion of the perforated wall” including the remaining limitations.

	
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879